United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2389
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Preston Baxter

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                           Submitted: April 14, 2020
                             Filed: July 29, 2020
                                [Unpublished]
                                ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Preston Baxter, who pleaded guilty to conspiring to distribute a controlled
substance, 21 U.S.C. §§ 841(a)(1), 846, appeals his classification as a career
offender and the district court’s 1 refusal to give him a minor-role reduction. We
affirm.

        Baxter’s primary argument is that he cannot be a career offender because his
“instant offense of conviction”—conspiracy to distribute a controlled substance—is
not a “controlled substance offense.” U.S.S.G. § 4B1.1(a). A “controlled substance
offense” includes “distribution,” id. § 4B1.2(b), and the commentary makes clear
that it covers conspiracies too, id. § 4B1.2, cmt. n.1. We are once again asked to
disregard the commentary, and bound by circuit precedent, we once more decline to
do so. E.g., United States v. Garcia, 946 F.3d 413, 417 (8th Cir. 2019); United States
v. Merritt, 934 F.3d 809, 811 (8th Cir. 2019); United States v. Mendoza-Figueroa,
65 F.3d 691, 693 (8th Cir. 1995) (en banc).

      As a career offender, Baxter cannot prevail on his argument that he should
have received a minor-role adjustment either. See U.S.S.G. § 3B1.2. As we have
previously explained, “[t]he offense level reductions . . . for a mitigating role in the
offense simply do not apply in the career offender context.” 2 United States v.
Beltran, 122 F.3d 1156, 1160 (8th Cir. 1997).

      We accordingly affirm the judgment of the district court.
                     ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
      2
        The government failed to raise this point. Even so, there is no doubt that this
straightforward rule applies, and “we may affirm on any ground supported by the
record.” United States v. Garrido, 995 F.2d 808, 813 (8th Cir. 1993); see Brown v.
St. Louis Police Dep’t, 691 F.2d 393, 396–97 (8th Cir. 1982) (discussing our
discretion to “affirm on any ground supported by the record even if the issue was
not pleaded, tried, or otherwise referred to in the proceedings below”).
                                         -2-